COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  FERNANDO MAGALDE,                               §                No. 08-12-00065-CR

                        Appellant,                §                  Appeal from the

  v.                                              §                 120th District Court

  THE STATE OF TEXAS,                             §              of El Paso County, Texas

                        State.                    §                (TC# 20110D05035)

                                              §
                                            ORDER

       Appellant Fernando Magalde has filed a pro se "motion to compel discovery to Robert

Riely to filing for defendant's financial resources by the indigent certificate program."

       Our records show that the final judgment in this appeal issued on March 28, 2014. As

such, this Court no longer has plenary jurisdiction to issue orders related to this appeal such as

the one Appellant has requested.

       Consequently, we will deny Appellant's motion for want of jurisdiction.

       IT IS SO ORDERED this 18th day of April, 2022.

                                              PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.